Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered January 16, 2004, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The jury determination that the defendant failed to prove by a preponderance of the evidence that he was acting “under the influence of extreme emotional disturbance for which there was a reasonable explanation or excuse” when he stabbed and killed his wife was not against the weight of the evidence (Penal Law § 125.25 [1] [a]; see Penal Law § 125.20 [2]; People v Roche, 98 NY2d 70, 75-76 [2002]; People v Casassa, 49 NY2d 668, 675 [1980], cert denied 449 US 842 [1980]; People v George, 7 AD3d 810 [2004]).
The defendant’s remaining contentions, including those raised in the supplemental pro se brief, are without merit. Miller, J.P., Santucci, Rivera and Lifson, JJ., concur.